Citation Nr: 1112989	
Decision Date: 04/01/11    Archive Date: 04/13/11

DOCKET NO.  10-01 301	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for degenerative disc disease (DDD).

2.  Entitlement to an initial rating in excess of 10 percent for radiculopathy, left lower extremity. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1967 to November 1969.

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from a rating decision that was issued by the Regional Office (RO) in Philadelphia, Pennsylvania. 

The Veteran testified before the undersigned Veterans Law Judge at an October 2010 hearing.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

At the Veteran's October 2010, hearing, he testified that his low back and left lower extremity symptoms got worse after his March 2010 VA examination.  He testified that the range of motion of his spine was more limited and that his back and leg pain was worse.  He testified that he had received steroid injections into his back approximately 2 months before his VA examination and that his symptoms were less severe than they normally were at the time of the examination for that reason.  In light of the Veteran's contentions at his hearing, a new VA examination should be conducted to determine the current severity of the Veteran's back and left leg disabilities.  See VAOGCPREC 11-95 (where a claimant asserts to the Board that there has been a further increase in the severity of his disability subsequent to the RO decision, the duty to assist may require that the Board remand the issue for additional evidentiary development, including a new examination).  

Additionally, in light of the other development needed herein, the Veteran should be requested to provide an authorization enabling VA to obtain more recent treatment records from any private treatment that he has received.

It is also noted that he has submitted evidence to the VA without waiving RO jurisdiction.  His representative did enter a waiver, but as the case is otherwise being remanded, initial review will be undertaken as part of the remand development.

Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC should contact the Veteran and request that he identify all treatment that he received for his low back and left leg since April 2010.  He should be requested to provide VA with authorizations enabling to RO/AMC to obtain his private treatment records for this period, including any records from Coastal Spine for the period from February 2010 to the present time to the extent he has not already submitted the pertinent records.  If the Veteran provides the requested authorizations, then the RO/AMC should obtain copies of the Veterans' private treatment records and associate them with the claims file.  If treatment records are identified but cannot be obtained, then this fact, as well as the attempts that were made to obtain the records, should be documented in the claims file.

2.  Thereafter, the Veteran should be afforded a new VA examination to determine the current severity of his DDD and his radiculopathy of the left lower extremity.  All symptoms and functional effects of the Veteran's DDD and left lower extremity radiculopathy should be set forth in detail in the report of examination.  The claims folder should be made available to any examiner prior to the entry of any opinions.  It should be noted when he had his last injections to relieve back pain.

3.  After completion of the above development, the Veteran's claims should be re-adjudicated.  If the determinations remain less than fully favorable to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC) and given an opportunity to respond thereto. 

Then, if indicated, this case should be returned to the Board for the purpose of appellate disposition.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


